                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 DONALD J. TRUMP,

                                          Plaintiff,

 v.                                                      Civil Action No. 1:19-cv-2173-CJN

 COMMITTEE ON WAYS AND MEANS,
 UNITED STATES HOUSE OF
 REPRESENTATIVES; LETITIA JAMES, in
 her official capacity as Attorney General of
 New York State; and MICHAEL R.
 SCHMIDT, in his official capacity as
 Commissioner of the New York State
 Department of Taxation and Finance,

                                      Defendants.

       JOINT STIPULATION OF PLAINTIFF AND NEW YORK DEFENDANTS
       Last Friday, the New York Defendants filed a motion to dismiss for lack of personal

jurisdiction and improper venue. See Doc. 26. Plaintiff’s response to that motion is currently due by

August 19, the New York Defendants’ reply is currently due by August 23, and oral argument is

currently scheduled for August 29. See Doc. 25 at 3. Plaintiff plans to exercise his right to amend the

complaint, which will moot the New York Defendants’ present motion. Plaintiff and the New York

Defendants have thus negotiated, and ask this Court to approve, the following revised schedule:

           1. Plaintiff will file an amended complaint on or before August 19, 2019.

           2. The New York Defendants will file a new motion to dismiss for lack of personal
              jurisdiction and/or improper venue on or before August 29, 2019.

           3. Plaintiff will file an opposition to the New York Defendants’ new motion on or before
              September 9, 2019.

           4. The New York Defendants will file a reply in support of their new motion on or before
              September 13, 2019.

           5. Plaintiff and the New York Defendants respectfully ask the Court to hold oral
              argument on the new motion during the week of September 16, 2019, excluding
              September 20 and the afternoon of September 19.



                                                   1
             Plaintiff and the New York Defendants agree that the remainder of the Court’s prior order

will remain in effect. In other words, during the pendency of the new motion “and for a period of one

week from the Court’s decision on that Motion, the New York Defendants shall not deliver to the

Committee any information concerning Mr. Trump that may be requested by Chairman Neal under

the TRUST Act” and “shall promptly notify the Court and Mr. Trump” “should Chairman Neal make

a request to the Commissioner under the TRUST Act for information concerning Mr. Trump.” Doc.

25 at 4. Nothing “limits the New York Defendants or Mr. Trump from making any arguments or

filings concerning the New York Defendants’ Motion to Dismiss,” nothing “limits Mr. Trump’s ability

to seek further or additional relief following the Court’s decision on the New York Defendants’

Motion,” and nothing limits any party from making any other filing permitted under the federal and

local rules. Id.*

 Dated: August 14, 2019                                 Respectfully submitted,

 LETITIA JAMES                                           s/ William S. Consovoy
 Attorney General of the State of New York              William S. Consovoy (D.C. Bar #493423)
                                                        Thomas R. McCarthy (D.C. Bar #489651)
  s/ Andrew Amer                                        Cameron T. Norris
 Andrew Amer                                            CONSOVOY MCCARTHY PLLC
 Special Litigation Counsel                             1600 Wilson Blvd., Ste. 700
 28 Liberty Street, 17th Floor                          Arlington, VA 22209
 New York, NY 10005                                     (703) 243-9423
 (212) 416-6127                                         will@consovoymccarthy.com
 Andrew.amer@ag.ny.gov                                  tom@consovoymccarthy.com
                                                        cam@consovoymccarthy.com
 Counsel for Defendants Attorney General Letitia
 James and Commissioner Michael R. Schmidt              Patrick Strawbridge
                                                        CONSOVOY MCCARTHY PLLC
                                                        Ten Post Office Square
                                                        8th Floor South PMB #706
                                                        Boston, MA 02109
                                                        patrick@consovoymccarthy.com

                                                        Counsel for Plaintiff President Donald J. Trump



         *
             The House Ways and Means Committee takes no position on this filing.


                                                    2
